[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] February 8, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Strategic Asset Allocations, Inc. 0000924211 February 4, 2010 American Century World Mutual Funds, Inc. 0000872825 February 4, 2010 Federated Investment Series Funds, Inc. 0000889388 January 28, 2010 Fidelity Advisor SeriesI 0000722574 January 27, 2010 General Money Market Fund, Inc. 0000353560 February 4,2010 Northern Institutional Funds 0000710124 February 5, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J. LEE Amy J.
